DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geier (US Patent 4,244,565).
Regarding claims 1 and 15, Geier discloses a sheet stacking apparatus comprising:
a frame (referenced in claim 23);
a round member (1) directly or indirectly connected to the frame; and
an arm (8) directly or indirectly connected to the frame;
wherein the arm is rotatable between a first position (e.g. described in column 5, lines 1-20) and a second position (as shown in figure 1), 
wherein the arm is adapted to be positioned to bias a second type of sheets toward the round member when in the first position,
wherein the arm is adapted to be positioned to bias a first type of sheets away from the round member when in the second position.

Regarding claim 5, Geier discloses the arm is controllable (via 24) to position the arm in the first position when contacting a leading edge of the sheets and in the second position when contacting a trailing edge of the sheets.

Regarding claim 7, Geier discloses the round member comprises leading edge receivers adapted to accept a leading edge of the sheets, and wherein the arm is positioned to direct the leading edge of the sheets into the leading edge receivers of the round member when the arm is in the first position (e.g. the members are capable of being positioned in the claimed positions for each edge of the sheets)..

Regarding claim 8, Geier discloses A sheet stacking apparatus comprising:
a frame (referenced in claim 23);
a round member (1) directly or indirectly connected to the frame;
a first arm (30a) directly or indirectly connected to the frame;
a second arm (30b) directly or indirectly connected to the frame;
wherein the first arm is rotatable between a first position (e.g. described in column 5, lines 1-20) and a second position (as shown in figure 1), 
wherein the second arm is rotatable between a third position and a fourth position (corresponding to the first arm, see column 7, lines 18-31), 

wherein the second arm is adapted to be positioned to bias a first type of sheets toward the round member when in the third position, and 
wherein the second arm is positioned to not bias the first type of sheets when in the fourth position.

Regarding claim 12, Geier discloses the first arm and the second arm are controllable (via 24) to position the first arm in the first position when contacting a leading edge of the first type of sheets and second type of sheets and position the second arm in the third position when contacting the leading edge of the first and second types of sheets.
Regarding claim 14, Geier discloses the round member comprises leading edge receivers adapted to accept a leading edge of the sheets, and wherein the first arm positionable in the first position for the leading edge of the sheets and the second arm is positionable in the third position for the leading edge of the sheets to direct the leading edge of the sheets into the leading edge receivers of the round member (e.g. the members are capable of being positioned in the claimed positions for each edge of the sheets).




Allowable Subject Matter
Claims 2-4, 9-11, and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or suggests each of the claimed aspects relating to the control or specific method of using the claimed apparatus.

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
In response to the applicant’s sole argument that Geier fails to disclose “an arm that is adapted to be positioned to bias a second type of sheets toward a round member and a first type of sheets away from the round member”; Geier discloses an arm positioned upstream of a round member and adapted to be positioned in either the claimed first or second position due to a control signal inputted to a drive means thereof (see column 5, lines 46-51).  The sheet types are also disclosed to be asynchronous sheets, e.g. sheets which are not conveyed according to a preset timeline and arrive a desired position either too early or too late.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features of paragraphs 6 and 7 of the applicant’s repsonse) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619